DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2018/0044119 to Hoetzendorfer in view of patent application no. 2017/0355385 to Aaron et al.
	Regarding claims 1 and 4, Hoetzendorfer discloses a railway wagon for moving sleepers including a base structure comprising: at least one platform (3), at least one carriage (2) configured to support the platform and allow the movement of the base structure along rails, at least one first conveyor (5) carried by the platform and configured to move sleepers relative to said platform along an advancement direction, at least one second conveyor (8), distinct from the first conveyor, carried by the platform, said second conveyor having: at least one first portion (not numbered, but shown in fig. 1) located above the platform within a lateral size of the latter, said first portion of the second conveyor being configured for the exchange of sleepers with the first conveyor, and at least one second portion (paragraphs 8 and 9) extending outside the lateral size of the platform and configured to move the sleepers outside said platform. wherein the second conveyor comprises at least one movement device (paragraph 8) movable by rotation relative to the platform around an axis transverse to said platform, wherein the platform extends longitudinally along a prevalent development direction between a first end portion and a second end portion of the platform.
Hoetzendorfer does not disclose wherein the second conveyor is at the second end portion of the platform, the second portion of the second conveyor extends beyond the second end portion and lateral size of the platform.   
Aaron et al. discloses that it is known to have a second conveyor (235) at the second end portion of the platform, the second portion of the second conveyor extends beyond the second end portion and lateral size of the platform in an aggregate train and methods of loading and unloading.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hoetzendorfer with the teachings of Aaron et al. by substituting second conveyors with a reasonable expectation of success for the purpose of providing an efficient means of transferring cargo from one boxcar to the next.
Regarding claim 2, Hoetzendorfer in view of Aaron et al. discloses the claimed invention except for the specific location of the second conveyor. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the second conveyor at the second end portion of the platform for the purpose of providing an efficient means to shield the entire platform with conveyors and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 3, Hoetzendorfer in view of Aaron et al. discloses the claimed invention except for the rollers of the conveyors being spaced apart in a direction orthogonal to the advancement direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the rollers of the conveyors being spaced apart in a direction orthogonal to the advancement direction for the purpose of providing an efficient means of saving cost by using less material for the conveyors and, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 5, Hoetzendorfer the railway wagon according to claim 1, wherein the first conveyor extends longitudinally along a development direction, the movement device of44 6259-33 the second conveyor extending longitudinally along a respective development direction, wherein the movement device of the second conveyor is movable by rotation at least between: a first position, in which the prevalent development direction of the movement device of the second conveyor is parallel to the prevalent development direction of the first conveyor, and a second position, in which the prevalent development direction of the movement device of the second conveyor is tilted with respect to the prevalent development direction of the first conveyor (paragraphs 8 and 9). 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzendorfer in view of Aaron et al. as applied to claim 4 above, and further in view of patent application no. 2016/0114982 to Lictberger.
	Regarding claims 13 and 14, Hoetzendorfer in view of Aaron et al. discloses the claimed invention except for the second conveyor being movable in the vertical direction.
	Lichberger discloses it is known to have a conveyor movable in a vertical direction (4) in an apparatus for conveying material for railway construction.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hoetzendorfer in view of Aaron et al. with the teachings of Lichtberger by adding the height adjustment with a reasonable expectation of success for the purpose of providing an efficient means of adding flexibility for moving materials on the loading car of Hoetzendorfer.

Allowable Subject Matter
Claim 6, 8-12, 17 and 18 is allowed.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 13 and 21 have been considered but are moot because the new ground of rejection.
            
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                                                                                                                                                                                                                                

Wbj.